Citation Nr: 9934723	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a left arm 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 12, 1941, 
until he was transferred to the Enlisted Reserve Corps (ERC) 
on October 31, 1942, "by reason of Necessary to Defense 
Industry."  He was recalled to active military service on 
June 26, 1944, and then discharged on July 4, 1944, by reason 
of physical disability.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously before the Board in April 1999, at 
which time it was remanded for additional development.  The 
RO complied with the directives of the April 1999 remand and 
returned the case to the Board in August 1999.  The veteran 
was scheduled to appear in October 1999 for a hearing before 
a member of the Board.  The veteran wrote that he would be 
unable to attend the scheduled hearing because he was unable 
to travel, and requested that his representative be permitted 
to appear for him.  The veteran's representative presented 
written arguments in support of the veteran's claim.


FINDINGS OF FACT

1. The veteran had active military service from June 12, 
1941, until he was transferred to the Enlisted Reserve 
Corps (ERC) on October 31, 1942, "by reason of Necessary 
to Defense Industry."

2. The veteran suffered a fracture of his left arm in 
December 1943; at that time he was a member of the ERC.

3. The veteran was recalled to active military service on 
June 26, 1944, and then discharged on July 4, 1944, by 
reason of physical disability.

4. The veteran did not have recognized military service, for 
purposes of qualifying for VA disability compensation, on 
the date he injured his left arm.

5. No competent evidence is of record that establishes that 
the veteran's left arm fracture increased in severity 
while he was on active duty.


CONCLUSIONS OF LAW

1. The claim of entitlement to service-connection for 
residuals of a left arm fracture is denied for lack of 
entitlement to benefits under the law.  38 U.S.C.A. § 101 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.301 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2. The claim of entitlement to service connection for 
residuals of a left arm fracture based on aggravation of a 
preexisting condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  In his July 1944 claim for VA benefits, the 
veteran alleged entitlement to service connection for a 
fracture of his left arm that occurred on December 13, 1943.  
In his application, the veteran reported that his service 
dates were from June 1941 to July 1944.  He also reported 
that he was employed by a mining corporation from "11-1-43 
[sic] [to] 8-28-43," and was employed by a contractor from 
September 1943 to December 1943.  He also reported that he 
was hospitalized for his left arm injury until he was 
recalled to active duty in June 1944.

A service medical record dated October 31, 1942, entitled 
"Report of Physical Examination of Enlisted Man Prior to 
Discharge or Retirement," is negative for any left arm 
abnormality.

An in-service medical report entitled "Record at Time of 
Reporting for Active Duty of Members of Reserve Components," 
dated July 4, 1944, noted that the veteran was accepted for 
active duty on June 26, 1944, and was honorably discharged on 
July 4, 1944, "by reason of old un-united fracture of left 
olecranon process, symptomatic."

The RO received Army service department verification in 
August 1944 which indicated that the veteran entered active 
duty service on June 12, 1941; was transferred to the ERC on 
October 31, 1942, by reason of "Necessary to Defense 
Industry;" was recalled to active duty on June 26, 1944; and 
was discharged on July 4, 1944, by reason of physical 
disability.  

The RO received a letter from Humboldt General Hospital in 
August 1944 which reported that the veteran had been 
hospitalized from December 13, 1943, to March 5, 1944, and 
from March 8, 1944, to April 19, 1944, due to a badly 
fractured and lacerated arm.  

By a September 1944 decision, the RO denied the veteran's 
claim, finding that there was no disabling condition 
ascribable to service origin, i.e., the alleged injury was 
incurred between the two separate time periods in which the 
veteran served on active duty.  The RO's rating decision also 
found that there had been no aggravation of the veteran's 
left arm fracture during his second period of active duty 
from June 26, 1944, to July 4, 1944.

In October and November 1944, the veteran wrote the RO to 
report his dissatisfaction with the September 1944 decision.  
The RO did not construe either of those letters as an 
expression of the veteran's wish to appeal the decision, and 
did not send the veteran the necessary appeal.  At that time 
VA regulations provided a period of one year from the date of 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that determination became final and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  See Veterans Regulation No. 2(a), 
pt. II, par. III; VA Regulations 1008 and 1009; effective 
January 25, 1936, to December 31, 1957.  

In February 1998, the veteran filed a statement expressing 
his desire to file another claim of service connection for a 
left arm injury.  In support of his claim, the veteran's 
spouse submitted an April 1998 letter wherein she stated that 
the veteran incurred the left arm fracture while "still in 
the [s]ervice which has caused a permanent disability."  
Attached to her letter were copies of the veteran's discharge 
papers that were already of record.  

The veteran submitted letters in May and June 1998 wherein he 
stated that he was transferred in October 1942 to Winnemuca, 
Nevada, for the purpose of mining.  He stated that his left 
arm injury occurred in February 1944; that he was called back 
to active duty in June 1944; and that he was discharged in 
July 1944 due to physical limitations.  Attached to that 
letter was a VA outpatient report reflecting that the veteran 
presented in June 1998 with complaints relating to left arm 
and right shoulder disorders.  Said medical report contains a 
VA examiner's notation that the veteran's left arm was 
injured "in [the] military." 

In a September 1998 denial of the veteran's claim, the RO 
determined that "new and material evidence" sufficient to 
reopen the claim had not been submitted, and the veteran 
appealed.  

The veteran and his spouse appeared at a personal hearing 
before the RO in January 1999, and testified primarily as to 
their contention that the veteran was transferred in October 
1942, not discharged, for the purpose of mining.  

The Hearing Officer issued a supplemental statement of the 
case in February 1999 which upheld the previous denial of the 
veteran's claim based on the absence of "new and material 
evidence" sufficient to reopen his claim.

During review on appeal in April 1999, the Board construed 
the veteran's October and November 1944 letters to the RO as 
applications for review on appeal from the September 1994 
rating decision.  Therefore, the Board held that since the 
veteran was not provided with the necessary appeal form, his 
application for review on appeal was still pending and the 
September 1944 rating decision never became final.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  Accordingly, 
the case was remanded for the RO to review the veteran's 
claim on a de novo basis, and the RO was directed to issue a 
statement of the case should the veteran's claim remain 
denied.  

The RO issued a statement of the case in June 1999 which 
denied the veteran's claim, holding that the evidence showed 
that his left arm injury "neither occurred in nor was caused 
by service."  The RO also found that there was no allegation 
or evidence that the left arm injury was aggravated by the 
veteran's second period of active duty in June and July 1944.

The veteran filed a timely substantive appeal (VA Form 9) in 
which he stated that "I felt I was still in the Army when I 
was transferred to work in the mine."  He also noted that 
"I was recalled to active duty after my accident.  June 23, 
[19]44 is the date of my recall."

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  The Court has held 
that intermittent or temporary flare-ups of a preexisting 
injury or disease during service will not be considered to be 
an increase in severity during service.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Rather, the 
underlying condition must have worsened.  Id.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  38 C.F.R. 
§ 3.306(b) (1999).  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  Id.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The term "service-connected" means, "with respect to 
disability . . . that such disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service."  38 U.S.C.A. § 101(16) (West 1991 & Supp. 
1999) (emphasis added); 38 C.F.R. §§ 3.1(k) (1999).  "In 
line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service . . . ."  38 C.F.R. § 3.1(m) (1999) (emphasis 
added).  

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Eligibility for VA benefits is governed by statutory 
and regulatory law which define an individual's legal status 
as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2)-(24); 38 C.F.R. §§ 3.1, 3.6 (1999).  

For purposes of establishing entitlement to VA benefits, the 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (emphasis added).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  Active duty 
for training includes full-time duty performed by members of 
the Reserves for training purposes.  38 C.F.R. § 3.6(c).  
Inactive duty training includes duty (other than full-time 
duty) performed by a member of the Reserves.  38 C.F.R. § 
3.6(d).

Service department findings are binding on the VA for 
purposes of establishing periods of military service in the 
U. S. Armed Forces.  38 C.F.R. § 3.203 (1999); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Regarding the issue 
of a reservist's status at the time an injury was incurred, 
the Court has specifically held that "only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training."  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).

Analysis.  The issue in the instant case does not center on 
whether the veteran was injured as he contends.  The record 
clearly establishes that he suffered a left arm fracture on 
or around December 13, 1943, and that at that time the 
veteran was a member of the ERC.  Rather, the issue before 
the Board is whether the veteran's membership in the ERC 
qualifies as active service for purposes of obtaining service 
connection of a disability.

The Board recognizes the veteran's good-faith contention, 
reflected in the statements and testimony he and his spouse 
have proffered since his 1944 claim, that his left arm 
fracture was incurred during service, and thus warrants 
entitlement to service connection.  Although the Board does 
not question the credibility of the veteran and his spouse, 
their testimony is not simply not competent to address the 
issue of whether the veteran was on active duty when the 
fracture occurred.  Inasmuch as the contentions of the 
veteran and his spouse are not recognized records from the 
appropriate service department, those contentions are not 
competent to establish that the veteran was serving on active 
duty when he suffered his left arm fracture.  

As noted above, the Court has held that the VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served on active duty in the U.S. Armed Forces.  Duro, 2 Vet. 
App. at 532.  The Board must stress that a service department 
finding as to the fact of service in the U.S. Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203; 
Duro, 2 Vet. App. at 532; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In the instant case, service department verification 
outlining the periods of the veteran's service reveals that 
the veteran served on active duty during two distinct 
periods; from June 1941 to October 1942, and from June 26, 
1944, to July 4, 1944.  Service department verification also 
indicates that the veteran was transferred to the ERC on 
October 31, 1942, and that he was a member of the ERC until 
he was recalled to active duty on June 26, 1944.  Thus, the 
Board finds that veteran was clearly a member of the ERC at 
the time of the injury in December 1943.

The Board notes that the June 1998 VA outpatient medical 
treatment record contains a physician's notation that the 
veteran's left arm was initially injured "in [the] 
military."  As stated above, the Board does not dispute that 
the veteran was a member of the ERC at the time he injured 
his left arm.  The issue here is whether his membership in 
the ERC constitutes "active duty." Even if the medical 
document were competent per se to establish that the 
veteran's left arm fracture was incurred during "military 
service," that record does not shed light on whether the 
veteran was on "active duty" at that time.

The only evidence of record that is competent to establish 
the actual time frame of the veteran's active military 
service is the service department's August 1944 response to 
the RO's request for Army information and verification.  This 
request for information was returned to the RO with a 
notation that distinguished two separate periods of active 
duty during which the veteran served; from June 1941 to 
October 1942, and from June 26, 1944 to July 4, 1944.  On the 
basis of the evidence of record, there is no demonstration 
that the veteran's left arm fracture occurred during a period 
of active military service.  As there is no competent 
evidence in the claims file that refutes the active duty 
dates noted in the request for information, the Board finds 
that the veteran was not serving "in line of duty" when his 
left arm was fractured in December 1943.  See 38 C.F.R. 
§§ 3.1(m), 3.6 (a).  

The evidence of record is clear in establishing that the 
veteran was not on active military service at the time of the 
injury.  Likewise, the record is negative for any indication 
that the veteran was performing active duty for training or 
inactive duty for training when he suffered the left arm 
fracture in December 1943.  As noted above, in determining a 
reservist's status at the time an injury is incurred, the 
Court has specifically held that "only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training."  Cahall v. Brown, 7 Vet. App. at 
237.

In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.  The service department 
certification as to the veteran's active military service 
clearly establishes that the veteran's membership in the ERC 
does not qualify as active service.  Therefore, as the Board 
holds that the veteran was not serving on active duty, active 
duty for training, or inactive duty training at the time he 
sustained the left arm fracture in December 1943, his claim 
of entitlement to service connection for residuals of a left 
arm fracture must be denied as a matter of law.  Id.; 38 
U.S.C.A. § 101; 38 C.F.R. §§ 3.1(d), 3.6(a). 

Further, the Board concurs with the RO that the evidence of 
record is devoid of any evidence showing that the veteran's 
left arm injury, which preexisted his second period of active 
duty from June 26, 1944, to July 4, 1944, was aggravated 
thereby.  The evidence reflects that his left arm fracture 
was noted on entrance to the second period of active duty, 
and the facts establish that the veteran was immediately 
found physically disqualified for duty upon entering that 
period of active duty.  He was retained on active duty for 
only nine days, and was discharged in the same condition in 
which he entered the second period of active duty.  

As set forth above, aggravation of a preexisting condition 
may not be conceded where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Inasmuch as there is no competent evidence showing that the 
veteran's left arm fracture underwent an increase in severity 
during his second period of active duty, the Board holds that 
the provisions of 38 C.F.R. § 3.306(b) are not for 
application in the instant case.  Therefore, the Board finds 
that entitlement to service connection for a left arm 
fracture is not well grounded based on aggravation of a 
preexisting condition. 

As the Court stated in Winters v. West, 12 Vet. App. 203, 206 
(1999), "absent a well-grounded claim, the adjudication 
process must come to a screeching halt."  In Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994), the Court scolded VA for 
proceeding to assist a claimant in developing a claim without 
paying sufficient heed to the determination as to whether the 
claim brought met the statutory requirements to be well 
grounded.  Inasmuch as the veteran's claim is not well 
grounded based on aggravation of a preexisting condition, the 
Board has no authority to order additional development.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Further, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and that is necessary to make his claim well 
grounded.  

As the veteran's claim of entitlement to service connection 
by reason of aggravation of a left arm fracture is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left arm fracture is 
denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

